                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                                       Case No. 01-CR-196-JPS
 v.

 DERIC A. BROWN,
                                                                       ORDER
                       Defendant.


         On February 18, 2020, Defendant Deric A. Brown (“Brown”) filed a

pro se motion to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

(Docket #36). The U.S. Department of Probation filed a memorandum, and

the government filed a response to Mr. Brown’s motion. (Docket #38, #39).

Brown submitted a reply. (Docket #43). The Federal Defender Service has

declined to intervene in this case. (Docket #41).1 The Court therefore

considers the motion fully briefed. For the reasons explained below,

Brown’s motion will be granted and his sentence will be reduced from 624

months to one of 408 months.

1.       RELEVANT FACTS

         During a two-month period in 2001, Brown went on a drug-fueled

crime spree that included robbing eight banks, carjacking two cars, and

stealing a police squad car. He used a gun during the commission of some

of these crimes. He pled guilty to seven bank robberies and two charges of

brandishing a gun in furtherance of a crime of violence, in violation of 18




        Defendant also filed a motion to appoint counsel, (Docket #44), which will
         1

be denied as moot.



     Case 2:01-cr-00196-JPS Filed 08/07/20 Page 1 of 17 Document 45
U.S.C. § 924(c). On October 17, 2002, this Court sentenced Brown to 240

months on each of the seven bank robbery counts, to run concurrently to

each other, as well as 84 months on the first § 924(c) charge, to run

consecutively to the 240 month term. Under the statutory scheme in effect

at the time, the Court was obligated to sentence Brown to an additional 300-

month term of imprisonment for the second § 924(c) offense, to run

consecutively to all other terms of imprisonment. Thus, Brown’s total term

of imprisonment was 624 months.

         In the years since Brown’s incarceration, he appears to have made a

complete 180-degree change in attitude and conduct. The Court will detail

Brown’s impressive—some might say extraordinary—accomplishments in

Section 3.4, below. It suffices to say that Brown has seized every

opportunity to rehabilitate himself, and the changes that he has made,

particularly when measured against his prior conduct, are deeply

admirable.

2.       LEGAL BACKGROUND

         Title 18 United States Code Section 924(c)(1)(C), which governs gun-

related crimes, used to read: “In the case of a second or subsequent conviction

under this subsection, the person shall be sentenced to a term of

imprisonment of not less than 25 years. . .” (emphasis added). This was

understood to mean that “there [wa]s no requirement of separate

indictments or an interval of punishment” between § 924(c) offenses in

order to trigger the so-called stacking provision. United States v. Cardena,

842 F.3d 959, 1000 (7th Cir. 2016); Deal v. United States, 508 U.S. 129, 131–34

(1993) (superseded by statute). Thus, a defendant who was convicted of two

or more § 924(c) offenses in the same indictment would be sentenced to an

additional 25 years in prison for the second or subsequent counts, with each


                               Page 2 of 17
     Case 2:01-cr-00196-JPS Filed 08/07/20 Page 2 of 17 Document 45
25-year sentence to run consecutively any other sentences imposed. See e.g.,

United States v. Redd, Case No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *2

(E.D. Va. Mar. 16, 2020) (defendant convicted of three § 924(c) offenses; the

second and third § 924(c) offense triggered the stacking provision).

       In 2018, the Congress amended Section 924(c) to read, “In the case of

a violation of this subsection that occurs after a prior conviction under this

subsection has become final, the person shall. . .be sentenced to a term of

imprisonment of not less than 25 years. . .” 18 U.S.C. § 924(c)(1)(C)

(emphasis added); First Step Act of 2018 § 403, Pub. L. No. 115-391, 132 Stat.

5194 (Dec. 21, 2018) (“First Step Act”). The First Step Act makes clear that

the 25-year sentence enhancement only applies if the defendant had a

previous, final § 924(c) conviction, and was later charged and convicted

under a new indictment with an additional § 924(c) offense. Id. In other

words, § 924(c)(1)(C) cannot be used to enhance the sentence of multiple

924(c) offenses charged under the same indictment. This provision of the

First Step Act does not apply retroactively. Id. § 403(b).

       In a separate provision, the First Step Act enabled district courts to

consider a defendant’s motion for compassionate release and reduce the

sentence, if appropriate. Specifically, “the court,. . .upon motion of the

defendant. . .may reduce the term of imprisonment. . .after considering the

factors set forth in section 3553(a) to the extent that they are applicable, if it

finds that. . .extraordinary and compelling reasons warrant such a

reduction. . .and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A); First Step Act § 603(b). Previously, district courts had only

been permitted to order such a reduction on a motion from the Bureau of

Prisons.


                           Page 3 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 3 of 17 Document 45
       The First Step Act therefore implemented a dramatic, non-

retroactive sentencing amendment and conferred power to district courts

to reduce sentences under extraordinary and compelling circumstances on

motions made by defendants. The logical outcome of these provisions is

that courts have granted compassionate relief motions to certain

individuals who would not have been subject to the 25-year stacking

provision had they been sentenced today. See Redd, 2020 WL 1248493, at *5–

6 (concluding that “extraordinary and compelling developments” such as

these may warrant a sentence reduction); United States v. Young, No. 2:00-

CR-00002-1, 2020 WL 1047815, at *7–9 (M.D. Tenn. Mar. 4, 2020) (finding

that “the drastic change effected by the First Step Act’s amendment of §

924(c) constitutes an extraordinary and compelling reason for a sentence

reduction. . .at least when considered in conjunction with” other reasons

such as defendant’s age and rehabilitation); United States v. O’Bryan, No. 96-

10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020) (finding a

reduction in sentence warranted due to the “radically different sentence”

that defendant would have received under the new statute, as well as

defendant’s rehabilitation); United States v. Maumau, No. 2:08-CR-00758-

TC-11, 2020 WL 806121, at *5–7 (D. Utah Feb. 18, 2020) (determining that

defendant’s “age, the length of sentence imposed, and the fact that he

would not receive the same sentence if the crime occurred today all

represent extraordinary and compelling grounds to reduce his sentence.”);

United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb.

Nov. 14, 2019) (finding that extraordinary and compelling reasons existed




                           Page 4 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 4 of 17 Document 45
due to “the injustice of facing a term of incarceration forty years longer than

Congress now deems warranted for the crimes committed.”).2

       Absent any guidance from the Seventh Circuit, and in light of the

First Step Act’s explicit purpose to “[i]ncreas[e] the use and transparency of

compassionate release,” this Court finds that it is not precluded from

assessing whether this significant change in statute, alone or in combination

with other factors, warrants a reduction in sentence under 3582(c)(1)(A). See

First Step Act § 603(b) (subsection titled “Increasing the use and

transparency of compassionate release.”). The lack of retroactivity “simply

establishes that a defendant sentenced before the [First Step Act] is not

automatically entitled to resentencing; it does not mean that the court may

not or should not consider the effect of a radically changed sentence for

purposes of applying § 3582(c)(1)(A).” O’Bryan, 2020 WL 869475, at *1

(emphasis in original). Indeed, from a practical standpoint, “[i]t is not

unreasonable for Congress to conclude that not all defendants convicted

under § 924(c) should receive new sentences, even while expanding the



       2 There is some disagreement among district courts as to whether
Congress’s decision not to make the 924(c) amendment retroactive precludes a
district court from finding, on an individual, case-by-case basis, that the sentence
disparities resulting from the 924(c) amendment are compelling and extraordinary
circumstances warranting a reduction in sentence. However, the tendency seems
to be toward allowing consideration of the 924(c) amendment in compassionate
release motions. Compare United States v. Brown, No. 4:05-CR-00227-1, 2020 WL
2091802, at *8, (S.D. Iowa April 29, 2020) (granting a motion for reconsideration
and reducing a defendant’s sentence pursuant to § 3582(c)(1) based, in part, on
other courts granting such motions, noting that “although the Court cannot make
§ 403 of the First Step Act retroactive, it can still consider the resulting sentencing
disparity as part of a motion for compassionate release.”) with United States v.
Neubert, No. 1:07-CR-00166-SEB-KPF, 2020 WL 1285624, at *3 (S.D. Ind. Mar. 17,
2020) (explaining that the 924(c) amendment and subsequent sentence disparity
would not constitute extraordinary and compelling circumstances).


                           Page 5 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 5 of 17 Document 45
power of the courts to relieve some defendants of those sentences on a case-

by-case basis.” Maumau, 2020 WL 806121, at *7 (emphasis in original).

3.       ANALYSIS

         In evaluating a motion for compassionate release, the Court must

consider

         (1) whether [Brown] has exhausted his administrative
         remedies; (2) if he has exhausted his administrative remedies,
         whether there are extraordinary and compelling reasons that
         warrant a reduction in his sentence; (3) if a warranted
         reduction exists, whether such a reduction is consistent with
         applicable policy statements of the Sentencing Commission;
         and (4) if so, what sentence reduction is appropriate after
         considering the applicable 18 U.S.C. § 3553(a) factors.

Redd, 2020 WL 1248493, at *4; 18 U.S.C. § 3582(c)(1)(A).

         3.1   Exhaustion

         Courts may only consider motions for compassionate release

brought by the defendant after either (1) “the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf” or (2) “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Put another way, if the

warden denies the request, the denial ought to be appealed; however, if 30

days lapse without a response from the warden, then the motion will be

properly before the district court—no appeal is necessary because no

response was received.

         Here, on November 29, 2019, Brown filed an inmate request to the

warden of Federal Correctional Institute (“FCI”) Greenville, asking the

warden to file a motion for compassionate release on his behalf. (Docket #36

at 22). On February 7, 2020, when Brown drafted his motion for


                               Page 6 of 17
     Case 2:01-cr-00196-JPS Filed 08/07/20 Page 6 of 17 Document 45
compassionate release, there was no response from the warden. Id. at 15.

More than 30 days lapsed without a response; therefore, the motion is

properly before the Court. 18 U.S.C. § 3582(c)(1)(A). The government does

not argue that the motion is not properly exhausted.

       3.2    Extraordinary and Compelling Circumstances

       There are a handful of provisions that guide courts in determining

whether a sentence should be reduced for “extraordinary and compelling

reasons,” and none of them “define the universe of considerations.” Redd,

2020 WL 1248493, at *4. First, § 3582(c)(1)(A) instructs courts to look to the

policy statements issued by the Sentencing Commission; however, these

have not been updated since the First Step Act was passed. See U.S.S.G. §

1B1.13 (most recently amended November 1, 2018); First Step Act § 603(b),

132 Stat. 5194 (Dec. 21, 2018). Additionally, portions of the relevant policy

statement at issue here, U.S.S.C. § 1B1.13, are facially inapplicable to

motions such as these. See e.g. id. § 1B1.13 cmt. n.1(D) (a catch all provision

leaving discretion to reduce sentences exclusively within the purview of

“the Director of the Bureau of Prisons.”).

       Because U.S.S.C. § 1B1.13 cmt. n.1(D) is outdated and inapplicable,

courts have held that it does not preclude courts from exercising discretion

when circumstances warrant relief. United States v. Cantu, No. 1:05-CR-458-

1, 2019 WL 2498923, at *3 (S.D. Tex. June 17, 2019) (noting that because “the

Commission’s statutory authority is limited to explaining the appropriate

use of sentence-modification provisions under the current statute. . .an

amendment to the statute may cause some provisions of a policy statement

to no longer fall under that authority[.]”) (citing 28 U.S.C. § 994(a)(2)(C));

United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (explaining

that the old policy statement is “inconsistent with the First Step Act, which


                           Page 7 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 7 of 17 Document 45
was enacted to further increase the use of compassionate release and which

explicitly allows courts to grant such motions even when BOP finds they

are not appropriate.”); United States v. Rodriguez, 424 F. Supp. 3d 674, 681–

82 (N.D. Cal. 2019) (following “the growing number of district courts that

have concluded that, in the absence of applicable policy statements, courts

can determine whether any extraordinary and compelling reasons other

than those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant

compassionate release.”) (internal quotations omitted).

       Section 3553(a)(5) is another potentially instructive provision, which

explains that any “pertinent policy statement” should be considered

“subject to any amendments made to such policy statement by act of

Congress (regardless of whether such amendments have yet to be

incorporated by the Sentencing Commission into amendments issued

under section 994(p) of title 28).” Finally, there is 28 U.S.C. § 994(t), which

sets forth the duties of the Sentencing Commission. Section 994(t) does not

contain any specific guidance on criteria that should be considered when

determining motions for compassionate release, except to note that

“rehabilitation of the defendant alone shall not be considered an

extraordinary and compelling reason.”

       In light of this authority, a majority of courts reading the sentencing

guidelines in conjunction with the amended statute hold that the catch-all

provision at U.S.S.G. § 1B1.13 cmt. n.1(D) should be read to enable district

courts to make the same determinations that would normally be left to the

Director of the Bureau of Prisons. See e.g., Redd, 2020 WL 1248493, at *6–8,

n.18 (citing cases); O’Bryan, 2020 WL 869475, at *2; Maumau, 2020 WL

806121, at *2–4; United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923,

at *3–5 (S.D. Tex. June 17, 2019) (determining that U.S.S.G § 1B1.13 cmt.


                           Page 8 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 8 of 17 Document 45
n.1(D) does not bear on the court’s analysis of Section 3582(c)(1)(A)). The

upshot is that the lack of an applicable policy statement does not impede a

Court’s ability to make a determination as to whether a defendant has

shown extraordinary or compelling circumstances.

       Absent any specific guidance, the district court in Redd evaluated

whether extraordinary and compelling reasons existed to reduce the

sentence by considering (1) the sentence the defendant originally received

compared to the one he would receive today; (2) the disparity between

those sentences; and (3) the reason for that disparity. Redd, 2020 WL

1248493, at *5. The court determined that a disparity due to the 924(c)

amendment was “the result of Congress’ conclusion that sentences like

[defendant’s] are unfair and unnecessary.” Id. at *6. The court did not

consider any factors other than those involving the sentence disparity, and

further noted that Congress has previously contemplated that such

amendments might warrant relief. See id. at *5 n.8 (citing S. Rep. No. 98-225,

1983 WL 25404 (Leg. Hist.) at *55-56 (Aug. 4, 1983) (“The [Senate Judiciary]

Committee believes that there may be unusual cases in which an eventual

reduction in the length of a term of imprisonment is justified by changed

circumstances. These would include. . .some cases in which the sentencing

guidelines for the offense of which the defend[ant] was convicted have been later

amended to provide a shorter term of imprisonment.”) (emphasis added)).

Similarly, in Urkevich, the court determined that the sheer “injustice of

facing a term of incarceration forty years longer than Congress now deems

warranted” was sufficient to establish extraordinary and compelling

circumstances. 2019 WL 6037391, at *4.

       If Brown had been sentenced today rather than in 2002, there is no

question that he would have received 408 months’ imprisonment, rather


                           Page 9 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 9 of 17 Document 45
than 624 months. This is an 18-year difference on a mandatory, consecutive

term. Moreover, Brown’s sentences for the predicate offenses may have

been lower, resulting in a lower sentence overall. Dean v. United States, 137

S. Ct. 1170, 1176–77 (2017) (permitting sentencing courts to consider

mandatory minimum sentences imposed under § 924(c) when determining

the appropriate sentence for a predicate offense). This disparity is

significant, as demonstrated not only by Congress’s decision to amend the

statute to clarify its intent, but also by the pure fact of it: 18 years is a long

time to remain incarcerated; indeed, it is nearly as long as Brown has

already been incarcerated. Finally, the reason for the disparity is simply that

the original statute was interpreted a certain way—ultimately, in a way that

led to “unfair and unnecessary” sentences. Redd, 2020 WL 1248493, at *6.

There is no penological justification at play, here.

       The Court also notes that, in addition to the dramatic sentencing

disparity, Brown has shown himself to be a hardworking and diligent

inmate capable of tremendous change. The Court will discuss Brown’s

personal characteristics great detail in Section 3.4, but it suffices to say that

Brown’s prison record—while certainly not the sole basis for granting

relief—is nothing short of excellent. For these reasons, the Court concludes

that Brown has established compelling and extraordinary circumstances.

       3.3    Consistency with the Policy Decisions of the Sentencing
              Commission

       As discussed briefly in Section 3.2, supra, in the absence of an

applicable policy statement, a majority of district courts have determined

that they have authority to determine whether extraordinary and

compelling circumstances exist. Redd, 2020 WL 1248493, at *7, Stinson v.

United States, 508 U.S. 36, 38 (1993) (holding that guideline commentary is


                           Page 10 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 10 of 17 Document 45
authoritative “unless it violates the Constitution or a federal statute, or is

inconsistent with, or a plainly erroneous reading of, that guideline.”);

Cantu, 2019 WL 2498923, at *3–5 (“U.S.S.G. § 1B1.13 cmt. n.1(D) no longer

describes an appropriate use of sentence-modification provisions and is

thus not part of the applicable policy statement binding the Court.”);

United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D.

Tenn. Mar. 4, 2020) (holding that, in light of the First Step Act, “federal

judges are no longer constrained by the BOP Director’s determination of

what constitutes extraordinary and compelling reasons for a sentence

reduction.”). The First Step Act was enacted to encourage the increase of

compassionate release motions, therefore, it would be “inconsistent with

the First Step Act” to rely exclusively on the Sentencing Commission’s

outdated policies. Beck, 425 F. Supp. 3d at 579. Moreover, U.S.S.G. § 1B1.13

cmt. n.2 explains that “the fact that an extraordinary and compelling

reason reasonably could have been known or anticipated by the

sentencing court does not preclude consideration for a reduction under

this policy statement.”

       From these authorities, the Court draws two conclusions. First, the

“catch-all” provision at U.S.S.G. § 1B1.13 cmt. n.1(D), which refers

exclusively to the BOP, is not applicable to the First Step Act as amended,

and does not preclude the Court from finding extraordinary and

compelling circumstances outside of the examples set forth at U.S.S.G. §

1B1.13 cmt. n.1(A)–(C). Second, the fact that it was foreseeable that

Congress could amend the stacking provision does not render the

dramatic amendment any less extraordinary or compelling. Accordingly,

the Court’s determination that Brown’s sentence should be reduced on his

motion for compassionate release due, in part, to the 924(c) amendment, is


                           Page 11 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 11 of 17 Document 45
not inconsistent with the policy statements set forth by the Sentencing

Commission.

       3.4    3553 Factors

       Having determined that extraordinary and compelling reasons

warrant a sentence reduction and these reasons are not inconsistent with

the sentencing guidelines, the Court will now assess the appropriate

sentence in light of the factors set forth in 18 U.S.C. § 3553(a). These factors

include the nature of the offense, the characteristics of the defendant, the

need for the sentence imposed (in terms of reflecting the seriousness of the

offense, as well as retributive, rehabilitative, deterrent, and protective

reasons for the sentence), the applicable guideline sentence, and the need

to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a)(1)–(6).

Finally, Section 3553(a) requires sentencing courts to exercise prudence: the

sentence must be “sufficient, but not greater than necessary” to meet these

goals. Id. (emphasis added).

       The government argues that the 3553 factors weigh against Brown,

particularly due to his long criminal history, which began in 1975, at age 17,

when he robbed a store at gunpoint and served six years’ imprisonment. In

the early 1980’s, Brown was released to the crack epidemic surging through

cities in the United States. He, too, began using the drug. In fact, his

adulthood shows a life that was driven, and marred, by it: in 1987, he

robbed a gas station; in 1997, he robbed a retail store; in 2000 he flunked out

of the Choice Program, “a drug treatment program designed for hardcore,

drug addicted criminals;” and in 2001 he committed the series of armed

robberies for which he is currently serving a term of imprisonment—the

result of a “crack cocaine fueled crime spree.” (Docket #38 at 12–13). It is

inarguable that Brown spent a 26-year chapter of his life embroiled in crime,


                           Page 12 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 12 of 17 Document 45
that he threatened violence to fuel his drug use, and that he was a danger

to society. The nature of Brown’s crimes are very serious.

       But while these factors—the seriousness of the offense and the

defendant’s personal history—may weigh against Brown, others tip the

balance in his favor. Nearly two decades later, Brown has demonstrated

that he is capable of change. He turned his prison sentence into a growth

opportunity, and is rehabilitating. In addition to this, Brown has

demonstrated that he is no longer a threat to the public.

       Brown has a stellar prison record. He has won the respect of his

superiors and the correctional officers who have been tasked with

monitoring him day in and day out for the last two decades. His application

consists of five letters of recommendation from correctional officers and

employees at FCI Greenville, his current facility. Lieutenant Walker, who

supervised Brown while Brown served two-years as a Captain’s Orderly,

explained that Brown is “a very reliable and honest person determined to

make amends for his wrong doing.” (Docket #36-1 at 3). Lieutenant Walker

also explained that Brown “was always punctual, respectful and dedicated

to completing all tasks assigned to him.” Id. G. Zykan, who has supervised

Brown for the last six years in the Food Service Department, explained that

Brown is an “asset” to the department and is an “an extremely hard worker

and a model worker. . .He is also a quick learner and a self-motivator that

always has a positive attitude that is almost contagious.” Id. at 4. Lieutenant

Phillips, who supervised Brown in The Captain Complex, explained that

Brown was “a very hard worker and a model inmate worker for our

department.” Id. at 5. Dr. Patrick Sears confirmed that Brown has been a

Suicide Watch Companion since August 24, 2018, and had completed 26

hours of training in “topics such as effective communication, active


                           Page 13 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 13 of 17 Document 45
listening,   understanding    mental    health    conditions,   understanding

addictive disorders, and other topics.” Id. at 6. Finally, his counselor, K.

Chambers, wrote that Brown took several re-entry classes, in which he was

“a good contributor” and “appeared to be reliable and brought a positive

attitude to the group.” Id. at 7. His recommenders roundly considered him

to be an excellent candidate for early release. Id. at 3–7.

       In addition to proving himself to be a good worker and winning the

respect of his superiors, Brown has attended to his education and personal

development. Throughout his incarceration, he has contributed to his

Financial Responsibility Plan. He has also taken several criminology

education courses including “Cause and Solution of Recidivism” and

“Criminal Thinking,” as well as general education courses in psychology,

anthropology, Western Civilization, African American history, personal

finance, typing courses, book clubs, and aerobic wellness classes. Id. at 9.

       Brown has also demonstrated a commitment to improving his

mental health in order to ensure that he is well-equipped to re-enter society.

He successfully participated in a pilot pre-release program called Life

Connections Program (“LPC”), which focuses on “foster[ing] personal

growth and responsibility” to help participants “take responsibility for

their criminal behavior” and engage in pro-social conduct consistent with

“normative values and responsibilities.” Id. at 11. Over an 18-month period,

Brown completed 431 hours’ worth of courses in LCP, which were focused

on cognitive, character, interpersonal, and career development. Id. at 12.

       Over the years, he has successfully participated in many drug abuse

treatment and psychology programs. Id. at 14–32. As early as 2007, upon

completing the “Challenge” program, a treatment specialist noted that

Brown was “an outstanding community member” who participated


                           Page 14 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 14 of 17 Document 45
actively and went above and beyond his programming requirements. Id. at

18. At that point, “the sum of the available clinical data suggest that Mr.

Brown’s willingness to adopt a drug-free/pro-social lifestyle is currently

assessed to be significant.” Id. It was recommended that additional psycho-

educational and therapeutic programming be continued during and after

his release. Id.

       Brown’s letter to the Court, which he wrote in support of his motion,

demonstrates such thoughtful, considered, and pro-social behavior. He

notes that although drugs and alcohol are still available in prison to those

who seek them out, he has abstained. (Docket #36 at 19). He acknowledges

the negative effects that drugs had on his life while taking full responsibility

for his decisions, actions, and the effects that his crimes had on others. Id.

He has maintained contact with his family, and has plans to return to them

if he is released earlier. Id. at 24–25. His single, minor infraction on the

record is that he was found smoking in an area that was not intended for

smoking—not a violent or calculating offense by any standard. Indeed, in

nearly two decades, he has not demonstrated any kind of violent or anti-

social proclivity. In another context, his education and interests might

suggest a well-rounded student, rather than a prisoner making the utmost

of available programming. In short, Brown has shown himself to be a

hardworking, thoughtful, and hopeful person.

       Congress has made clear that rehabilitation alone is an insufficient

basis for compassionate release. 28 U.S.C. § 994(t). But this is not simply a

case of rehabilitation—although it is that, too. This is a case that calls upon

the Court to reckon with the factors set forth in 3553(a), in order to ensure

that Brown’s sentence is “sufficient but no greater than necessary” to meet

the goals of sentencing. If Brown had been sentenced today, he would be


                           Page 15 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 15 of 17 Document 45
serving a 34-year sentence, not a 52-year sentence—an eighteen-year

difference in length. A 34-year sentence is no laughing matter, either; it

serves the same retributive, deterrent, and protective purposes, as

demonstrated by the fact that Congress has clarified that this is the sentence

that should have been imposed in cases like this all along. See First Step Act

§ 403 (subsection titled “Clarification of Section 924(c) of Title 18, United

States Code). Moreover, the disparity between Brown and individuals

sentenced today for the exact same crime is significant. For a man like

Brown, who was sentenced at age 44, it is the difference between a firm

sentence and a life sentence.

       Brown is 62 now. He will be 73 if he is released with good-time

credit.3 His advanced age combined with the thoroughly documented

changes he has made in his character and his life—as well as the extensive

programming he can expect to receive under supervised release—all but

ensure that the public will be safe from any future drug-fueled armed

robberies. Furthermore, Brown’s submissions suggest that he will be a

productive and contributing member of society—someone who will do

better for the world outside of prison than in it.

4.     CONCLUSION

       For the reasons explained above, the Court determines that a

sentence reduction is warranted. Brown’s sentence for Count Nine will be

reduced from 300 months to 84 months, to run consecutively to the

remainder of his sentence, rendering his total sentence to be 408 months in

length. An amended judgment will follow.



       3Brown’s federal sentence was imposed to run consecutively to his state
court sentence in Milwaukee County Circuit Case Number 97CF2525.


                           Page 16 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 16 of 17 Document 45
      Accordingly,

      IT IS ORDERED that Defendant’s motion to reduce sentence

(Docket #36) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that Defendant’s motion to appoint

counsel (Docket #44) be and the same is hereby DENIED as moot.

      Dated at Milwaukee, Wisconsin, this 7th day of August, 2020.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                           Page 17 of 17
 Case 2:01-cr-00196-JPS Filed 08/07/20 Page 17 of 17 Document 45
